Order denying the application of the Mortgage Commission to require the respondent to make available for inspection, by the Commission and the court, all records and data available as to the income and disbursements of the mortgaged premises, and for other relief, reversed on the law and the facts, without costs, and the motion granted in so far as it asks that the mortgagor make available such records and data as to income and disbursements for the six months’ period preceding February 1, 1937. In view of the fact that a plan of reorganization is pending, the Mortgage Commission must make further application to the court for any other relief. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.